                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN

THE ESTATE OF THE UNBORN CHILD OF
JENNIFER JAWSON; and
JENNIFER JAWSON;
          Plaintiffs,
                                                     Case No:
    v.

MILWAUKEE COUNTY, a municipal corporation,
901 N. 9th Street, Room 306
Milwaukee, WI 53223;
       and,
DAVID A. CLARKE JR.; INSPECTOR RICHARD
SCHMIDT; MAJOR NANCY EVANS; DEPUTY
INSPECTOR KEVIN NYKLEWICZ; JANET BORUCKI;
WILLIAM DUCKETT; AMIKA AVERY
       and,
JOHN DOES 1-10
821 W. State Street
Milwaukee, WI 53233;
       and,
WISCONSIN COUNTY MUTUAL INSURANCE
CORPORATION;
c/o Registered Agent, David Bisek
Aegis Corporation
18850 W. Capitol Drive
Brookfield, WI 53045
       and,
ARMOR CORRECTIONAL HEALTH SERVICES, INC.;
and MEDICAL DIRECTOR DR. KAREN HORTON;
DIRECTOR OF NURSING R.N. COURTNEY
HOLIFIELD; JOHN DOES 11-20; N.P. KATHERINE
MEINE; R.N. FREDERICK PORLUCAS; R.N. JACKIE
PITTERLE; R.N. SHEREE YOUNG; L.P.N. LYDIA
WILLIAMS; L.P.N. ALECIA SANTIAGO; L.P.N.
BONNIE LEIGH; L.P.N. CARLA BEDNEAU; L.P.N.
JA-KAL WALKER;
c/o Registered Agent, C T Corporation System,
8020 Excelsior Drive, Ste. 200
Madison, WI 53717
      and,
EVANSTON INSURANCE COMPANY;
125 S Webster St.
Madison, WI 53703-3474.
      and,

                                      1

         Case 2:19-cv-01008-LA Filed 07/15/19 Page 1 of 41 Document 1
WISCONSIN HEALTH CARE LIABIITY INSURANCE
PLAN;
125 S Webster St.
Madison, WI 53703-3474
     and,
INJURED PATIENTS AND FAMILIES
COMPENSATION FUND;
125 Webster St.
Madison, WI 53703.
                Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       NOW COMES the above-named Plaintiffs, Jennifer Jawson, and the Estate of the Unborn

Child of Jennifer Jawson, and as for their claims for relief against the above-named Defendants,

allege and shows the Court as follows:

                                     I.   INTRODUCTION

       1.      This case involves Milwaukee County (“MC”), the Milwaukee County Sheriff’s

Office (“MCSO”), Armor Correctional Health Services, Inc. (“Armor Correctional”), and the

individually named Defendants’ methods of infringing on and violating the Constitutional, Civil,

and/or Statutory Rights of Jennifer Jawson (“Jawson”), and the Estate of the Unborn Child of

Jennifer Jawson (the “Unborn Child” or “Jawson’s Baby” ) causing Jawson and her Unborn Child to

suffer damages, injures and ultimately the Unborn Child’s death. While under the Defendants’ care

and custody, Jawson and the Unborn Child were subjected to inadequate and unconstitutional health

care which involved the wanton and unnecessary infliction of pain.

       2.      Jawson was brought into the Milwaukee County Justice Facility (“CJF”) on

December 1, 2016, she was approximately 35 weeks pregnant with the Unborn Child and said

pregnancy was progressing without complications. Approximately 11 days later, the Unborn Child

did not exhibit a heartbeat and was pronounced dead. As a result of the Defendants’ reckless



                                                 2

            Case 2:19-cv-01008-LA Filed 07/15/19 Page 2 of 41 Document 1
disregard and deliberate indifference, Jawson and her Unborn Child unnecessarily suffered and the

Unborn Child ultimately lost his life.

         3.       Dr. Ronald Shanksy (“Shansky”), is a court appointed medical monitor who was

appointed to monitor MC’s compliance with the terms of a consent decree entered into in

Milwaukee County Case No. 1996-CV-1835. Despite 23 years of monitoring, the Consent Decree

remains in full force and effect as the CJF continues to suffer from significant subhuman conditions

and constitutionally deficit lack of medical care for inmates housed therein.

         4.       Plaintiffs bring this action under the United States Constitution, particularly under

the provisions of the Fourteenth and Eighth Amendments; Title 42 of the United States Code

Sections 1983 and 1985; Articles I, Sections One and Six of the Wisconsin Constitution and

common law; and pursuant to Wis. Stat. §§ 895.03.

                                          II. JURISDICTION

         5.       That this Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this action

arises under the United States Constitution and Laws of the United States, and pursuant to 28 U.S.C.

§ 1343(a)(3) because this action seeks to redress the deprivation, under color of state law, of

Plaintiffs’ civil rights.

         6.       That this Court has supplemental jurisdiction over all state law claims which arise out

of the same facts common to Plaintiffs’ federal claims pursuant to 28 U.S.C. § 1367.

         7.       That the amount in controversy exceeds Seventy-Five Thousand ($75,000) Dollars,

exclusive of costs, interests, and attorneys’ fees.

                                               III. VENUE

         8.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because most

Defendants reside in this district and because a substantial part of the events and omissions giving

rise to Plaintiffs’ claims occurred within this district.

                                                      3

              Case 2:19-cv-01008-LA Filed 07/15/19 Page 3 of 41 Document 1
                                         IV. THE PARTIES

       9.       Plaintiff, Jennifer Jawson, is an adult citizen of the United States and a resident of the

State of Wisconsin. At all times material hereto, Jawson was an inmate residing at the Milwaukee

County Justice Facility in Milwaukee County, City of Milwaukee, and entitled to all rights, privileges,

and immunities accorded all residents of Milwaukee County and the State of Wisconsin, and as a

citizen of the United States. At all material times hereto, Jawson was pregnant with a healthy baby

while being involuntarily detained at the Justice Facility under the direct custody, control and

supervision of the Defendants.

       10.      Plaintiff, the Estate of the Unborn Child of Jennifer Jawson (the “Unborn Child”),

represents the decedent, the Unborn Child, whose prenatal serious-acute-obvious medical needs

were deliberately ignored and disregarded while the Unborn Child was in the custody and under the

care/control of the MCSO, MC and Armor, all of whom the Unborn Child relied upon to provide

adequate medical care. As a result of the Defendants’ deliberate indifference and blatant failure to

provide Jawson any medical care, the Unborn Child died in Jawson’s womb at CJF. At all times

material hereto, the Unborn Child was entitled to all rights, privileges, and immunities accorded by

Wisconsin Statute and the Constitution of the United States. Plaintiffs’ are in the process of opening

an estate in Milwaukee County on behalf of the Unborn Child.

       11.      Defendant, Former Sheriff David A. Clarke Jr. (“Clarke”), is an adult citizen of the

United States and a resident of the State of Wisconsin. At all times material hereto, Clarke was the

Sheriff of the MCSO and was ultimately responsible for the health, safety, security, welfare and

humane treatment of all inmates at CJF, including Jawson and the Unborn Child. At all times

material hereto, Clarke oversaw, supervised and had direct control over the management and

operations of the entire MCSO, including CJF, and was responsible for the MCSO’s policies and

procedures, as well as training. Further, Clarke oversaw, supervised and had direct oversight and

                                                    4

             Case 2:19-cv-01008-LA Filed 07/15/19 Page 4 of 41 Document 1
responsibility for the actions of Armor and its employees, including named Defendants Dr. Karen

Horton and Courtney Holifield, as these defendants were acting under the color of state law. At all

times material hereto, Defendant Clarke was intimately aware of the MCSO’s constitutional

deficiencies and lack of compliance with the Consent Decree, as well as Medical Monitor Shansky’s

recommendations, but never took sufficient action to remedy the repeated and occasionally

constitutional deficiencies. Clarke’s deliberate disregard of the health, welfare and safety of the

individuals under his supervision and control at the CJF, including Jawson and the Unborn Child,

resulted in subhuman conditions where inmates’ medical needs were consistently not being met. At

all times material hereto, Defendant Clarke had control and authority over the MCSO and MC’s

contract with Defendant Armor.        Clarke ignored, with deliberate indifference, CJF’s lack of

sufficient staff, staff’s lack of sufficient training, and the CJF’s lack of policy and procedure, both

written and unwritten, to adequately address/access Jawson and the Unborn Child, and other

inmates, in need of medical care.

       12.      Defendant, Richard E. Schmidt (“Schmidt”), is an adult citizen of the United States

and a resident of the State of Wisconsin. At all times material hereto, Schmidt was employed by MC

and MCSO as an Inspector, was part of senior command and therefore was directly responsible for

the health, safety, security, welfare and humane treatment of all inmates at the CJF, including Jawson

and her Unborn Child. At all times material hereto, Schmidt had direct oversight over medical,

clerical and correctional staff assigned to CJF. At all times material hereto, Schmidt supervised and

had control over the management and operation of the MCSO, and was responsible for the MCSO’s

policies, procedures and training or lack thereof. At all times material hereto, Schmidt was aware of

the MCSO’s constitutional deficiencies and long-term non-compliance with the Consent Decree, as

well as Shansky’s recommendations, but failed to take the necessary action to remedy the

constitutional deficiencies and subhuman treatment of inmates in need of medical care. Schmidt

                                                  5

             Case 2:19-cv-01008-LA Filed 07/15/19 Page 5 of 41 Document 1
deliberately ignored said deficiencies in disregard of those held at the CJF, including Jawson and her

Unborn Child. Schmidt ignored, with deliberate indifference, CJF’s lack of sufficient staff, staff’s

lack of sufficient training, and CJF’s lack of policy and procedure, both written and unwritten, to

adequately address/access Jawson and the Unborn Child, and other inmates, in need of medical

care.

        13.      Defendant Major Nancy Evans (“Evans”), is an adult citizen of the United States

and a resident of the State of Wisconsin. At all times material hereto, Evans was employed as a

Major at CJF by MC and MCSO and was responsible for the health, safety, security, welfare and

humane treatment of all inmates at CJF, including Jawson and the Unborn Child, in December of

2016. At all times material hereto, Evans had oversight of the medical, clerical and corrections staff

assigned to CJF.     At all times material hereto, Evans was responsible for MCSO’s policies,

procedures, and training. At all times material hereto, Evans was aware of the MCSO’s deficiencies

and lack of compliance with the Consent Decree as well as Medical Monitor Shansky’s

recommendations, but took no action to remedy the deficiencies. Evans ignored, with deliberate

indifference, CJF’s lack of sufficient staff, staff’s lack of sufficient training and CJF’s lack of policy

and procedure, both written and unwritten, to adequately address Jawson and the Unborn Child, and

other inmates, in need of medical care.

        14.      Defendant, Kevin Nyklewicz (“Nyklewicz”), Deputy Inspector at the CJF, is an adult

citizen of the United States and a resident of the State of Wisconsin. At all times material hereto,

Nyklewicz was employed as the Deputy Inspector at CJF by MC and the MCSO and was therefore

responsible for the health, safety, security, welfare and humane treatment of all inmates at the CJF,

including Jawson and the Unborn Child, in December of 2016. At all times material hereto,

Nyklewicz was directly responsible for the MCSO’s policies, procedures, and training or lack

thereof. At all times material hereto, Nyklewicz was aware of the MCSO’s deficiencies and lack of

                                                    6

              Case 2:19-cv-01008-LA Filed 07/15/19 Page 6 of 41 Document 1
compliance with the Consent Decree, as well Shansky’s recommendations, but took no action to

remedy the deficiencies. In fact, Nyklewicz deliberately ignored said deficiencies in deliberate

disregard of those held at the CJF, including Plaintiffs.          Nyklewicz ignored, with deliberate

indifference, CJF’s lack of sufficient staff, staff’s lack of sufficient training and CJF’s lack of policy

and procedure, both written and unwritten, to adequately address/access Jawson and the Unborn

Child, and other inmates, in need of medical care.

        15.      Defendant, Janet Borucki (“Borucki”), Corrections Captain at CJF, is an adult citizen

of the United States and a resident of the State of Wisconsin. At all times material hereto, Borucki

was employed as Corrections Captain at CJF by MC and the MCSO and was therefore responsible

for the health, safety, security, welfare and humane treatment of all inmates at CJF, including Jawson

and the Unborn Child, in December of 2016. At all times material hereto, Defendant Borucki was

directly responsible for MCSO’s policies, procedures and training, or lack thereof. At all times

material hereto, Borucki was aware of the MCSO’s deficiencies and lack of compliance with the

Consent Decree as well as Shansky’s recommendations, but took no action to remedy the

deficiencies, in fact Borucki deliberately ignored said deficiencies in deliberate disregard of the rights

of those held at CJF, including Jawson and the Unborn Child. Borucki ignored, with deliberate

indifference, CJF’s lack of sufficient staff, staff’s lack of sufficient training and CJF’s lack of policy

and procedure, both written and unwritten, to adequately address/access Jawson, and other inmates,

in need of medical care.

        16.      Defendant, William Duckett (“Duckett”), Corrections Captain at CJF, is an adult

citizen of the United States and a resident of the State of Wisconsin. At all times material hereto,

Duckett was employed as a Corrections Captain at CJF by MC and the MCSO and was therefore

responsible for the health, safety, security, welfare and humane treatment of all inmates at the CJF,

including Jawson and the Unborn Child, in August of 2016. At all times material hereto, Duckett

                                                     7

              Case 2:19-cv-01008-LA Filed 07/15/19 Page 7 of 41 Document 1
was directly responsible for the MCSO’s policies, procedures and training, or lack thereof. At all

times material hereto, Duckett was aware of the MCSO’s deficiencies and lack of compliance with

the Consent Decree, as well as Shansky’s recommendations, but took no action to remedy the

deficiencies. In fact, Duckett deliberately ignored said deficiencies in deliberate disregard of the

rights of those held at CJF, including Jawson and the Unborn Child. Duckett ignored, with

deliberate indifference, the CJF’s lack of sufficient staff, staff’s lack of sufficient training, and the

CJF’s lack of policy and procedure, both written and unwritten, to adequately address/access

Jawson, and other inmates, in need of medical care.

        17.      Defendant, Amika Avery (“Avery”), Correctional Officer at CJF, is an adult citizen

of the United States and a resident of the State of Wisconsin. At all times material hereto, Avery was

employed as a Correctional Officer at CJF by MC and the MCSO and was responsible for the

health, safety, security, welfare and humane treatment of all inmates at CJF, including Jawson and

her unborn child, in December of 2016. Avery was present when vitals were taken on December 6,

2016, but took no action to assure Jawson received appropriate medical care or her proscribed

methadone treatment. At all times material hereto, Avery was acting under color of state law, within

the scope of her employment and authority as an employee or public official of MC, and acting, at

times, pursuant to MC’s and the MCSO’s policies, customs, and practices, written and unwritten,

which were the moving force behind the constitutional violations asserted herein.

        18.      Defendants John Does 1-10 are adult citizens of the United States and residents of

the State of Wisconsin. At all times material hereto, John Does 1-10 were employed as Correctional

Officers/Employees/staff at CJF by MC and the MCSO and were responsible for the health, safety,

security, welfare and humane treatment of all inmates housed at CJF, including Jawson and the

Unborn Child, in December of 2016. To date these individuals have not been identified as MCSO

has refused to turn over pertinent records. At all times material hereto, John Does 1-10 were acting

                                                   8

              Case 2:19-cv-01008-LA Filed 07/15/19 Page 8 of 41 Document 1
under color of state law, within the scope of their employment and authority, and pursuant to MC’s

and the MCSO’s policies, customs, and practices which were the moving force behind the

constitutional violations asserted herein.

        19.      Defendant Milwaukee County, (“MC”) with offices of its executive at 901 N. 9th

Street, Suite 306, Milwaukee, Wisconsin 53233, and offices of its Corporate Counsel, located at 901

N. 9th Street, Suite 303, Milwaukee, Wisconsin 53233, is and was at all times material hereto, a

Municipal Corporation organized under the laws of the State of Wisconsin. MC established,

operated and maintained CJF and at all times material hereto, MC was responsible for training and

supervising the employees of the MCSO, including those employed at CJF, the creation and

implementation of policies and procedures at CJF, ensuring the MCSO was in compliance with the

Consent Decree and had control and authority over contracts Armor. At all times material hereto,

MC was aware of the MC and MCSO’s deficiencies and lack of compliance with the Consent

Decree, as well Shansky’s recommendations, but took no action to remedy the deficiencies. In fact,

MC deliberately ignored said deficiencies in deliberate disregard of those held at the CJF, including

Jawson and the Unborn Child. MC ignored, with deliberate indifference, CJF’s lack of sufficient

staff, staff’s lack of sufficient training and CJF’s lack of policy and procedure, both written and

unwritten, to adequately address/access Jawson and the Unborn Child, and other inmates, in need

of medical care.

        20.      Defendant Dr. Karen Horton (“Horton”), is an adult citizen of the United States and

a resident of the State of Wisconsin. At all times material hereto, Horton was employed, by Armor

and MC, as the medical director at CJF and was acting under the color of state law, and was

therefore responsible for the health, safety, security, welfare and humane treatment of all inmates at

the CJF, including Jawson and the Unborn Child, in December of 2016. At all times material

Horton was directly responsible for the MCSO/Armor’s policies, procedures and training, or lack

                                                  9

              Case 2:19-cv-01008-LA Filed 07/15/19 Page 9 of 41 Document 1
thereof as it related to medical care provided to inmates. At all times material hereto, Horton was

aware of the MCSO’s deficiencies and lack of compliance with the Consent Decree as well as

Shansky’s recommendations, but took no action to remedy the deficiencies. In fact, Horton

deliberately ignored said deficiencies in deliberate disregard of those held at the CJF, including

Jawson and the Unborn Child. Horton ignored staff’s, both medical and corrections staff, lack of

sufficient training, and CJF’s lack of policy and procedure, both written and unwritten, to adequately

address/access Jawson, and other inmates, in need of medical care.

       21.     Defendant RN Courtney Holifield (“Holified”), is an adult citizen of the United

States and a resident of the State of Wisconsin. At all times material hereto, Holifield was employed,

by Armor and MC, as the director of nursing at CJF and was acting under the color of state law, and

was therefore responsible for the health, safety, security, welfare and humane treatment of all

inmates at CJF, including Jawson and the Unborn Child, in December of 2016. At all times material

Holifield was directly responsible for the MCSO/Armor’s policies, procedures and training, or lack

thereof as it related to medical care provided to inmates. At all times material hereto, Holifield was

aware of MC and MCSO’s deficiencies and lack of compliance with the Consent Decree as well as

Shansky’s recommendations, but took no action to remedy the deficiencies. In fact, Holified

deliberately ignored said deficiencies in deliberate disregard of those held at the CJF, including

Jawson and the Unborn Child. Horton ignored staff’s, both medical and correctional staff’s, lack of

sufficient training, and CJF’s lack of policy and procedure, both written and unwritten, to adequately

address/access Jawson, and other inmates, in need of medical care.

       22.     Defendant N.P. Katherine Meine (“Meine”), is an adult citizen of the United States

and a resident of the State of Wisconsin. At all times material hereto, Meine was employed as a

Nurse Practitioner at CJF by MC and Armor and was responsible for the health, safety, security,

welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn Child, in

                                                 10

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 10 of 41 Document 1
December of 2016. At all times material hereto, Meine was acting under color of state law, within

the scope of her employment and authority, and acting, at times, pursuant to MC’s, MCSO’s and

Armor’s policies, customs, and practices, written and unwritten, which were the moving force

behind the constitutional violations asserted herein.

       23.     Defendant R.N. Frederick Porlucas (“Porculas”) is an adult citizen of the United

States and a resident of the State of Wisconsin. At all times material hereto, Porculas was employed

as a registered nurse at CJF by MC and Armor and was responsible for the health, safety, security,

welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn Child, in

December of 2016. Porculas conducted vitals screenings of Jawson and recognized her acute need

for medical care and monitoring, but took no action to assure Jawson received appropriate medical

care or her proscribed methadone treatment. At all times material hereto, Porculas was acting under

color of state law, within the scope of his employment and authority, and acting, at times, pursuant

to MC’s, MCSO’s and Armor’s policies, customs, and practices, written and unwritten, which were

the moving force behind the constitutional violations asserted herein.

       24.     Defendant R.N. Jackie Pitterle (“Pitterle”) is an adult citizen of the United States and

a resident of the State of Wisconsin. At all times material hereto, Pitterle was employed as a

registered nurse at CJF by MC and Armor and was responsible for the health, safety, security,

welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn Child, in

December of 2016. Pitterle conducted intake and mental health screenings of Jawson and

recognized her acute need for medical care and monitoring, but took no action to assure Jawson

received appropriate medical care or her proscribed methadone treatment. At all times material

hereto, Pitterle was acting under color of state law, within the scope of her employment and

authority, and acting, at times, pursuant to MC’s, MCSO’s and Armor’s policies, customs, and




                                                  11

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 11 of 41 Document 1
practices, written and unwritten, which were the moving force behind the constitutional violations

asserted herein.

        25.        Defendant R.N. Sheree Young (“Young”) is an adult citizen of the United States and

a resident of the State of Wisconsin. At all times material hereto, Young was employed as a

registered nurse at CJF by MC and Armor and was responsible for the health, safety, security,

welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn Child, in

December of 2016. Young conducted vitals screenings of Jawson, administered medication, and

recognized her acute need for medical care and monitoring, but took no action to assure Jawson

received appropriate medical care or her proscribed methadone treatment. At all times material

hereto, Young was acting under color of state law, within the scope of her employment and

authority, and acting, at times, pursuant to MC’s, MCSO’s and Armor’s policies, customs, and

practices, written and unwritten, which were the moving force behind the constitutional violations

asserted herein.

        26.        Defendant L.P.N. Lydia Williams (“Williams”) is an adult citizen of the United States

and a resident of the State of Wisconsin. At all times material hereto, Williams was employed as a

licensed practical nurse at CJF by MC and Armor and was responsible for the health, safety, security,

welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn Child, in

December of 2016. Williams conducted vitals screenings of Jawson, administered medication, and

recognized her acute need for medical care and monitoring, but took no action to assure Jawson

received appropriate medical care or her proscribed methadone treatment. At all times material

hereto, Williams was acting under color of state law, within the scope of her employment and

authority, and acting, at times, pursuant to MC’s, MCSO’s and Armor’s policies, customs, and

practices, written and unwritten, which were the moving force behind the constitutional violations

asserted herein.

                                                    12

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 12 of 41 Document 1
          27.   Defendant L.P.N. Alecia Santiago (“Santiago”) is an adult citizen of the United

States and a resident of the State of Wisconsin. At all times material hereto, Santiago was employed

as a licensed practical nurse at CJF by MC and Armor and was responsible for the health, safety,

security, welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn

Child, in December of 2016. Santiago conducted vitals screenings of Jawson, administered

medication, and recognized her acute need for medical care and monitoring, but took no action to

assure Jawson received appropriate medical care or her proscribed methadone treatment. At all

times material hereto, Santiago was acting under color of state law, within the scope of her

employment and authority, and acting, at times, pursuant to MC’s, MCSO’s and Armor’s policies,

customs, and practices, written and unwritten, which were the moving force behind the

constitutional violations asserted herein.

          28.   Defendant, L.P.N. Bonnie Leigh (“Leigh”) is an adult citizen of the United States

and a resident of the State of Wisconsin. At all times material hereto, Leigh was employed as a

licensed practical nurse at CJF by MC and Armor and was responsible for the health, safety, security,

welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn Child, in

December of 2016. Leigh conducted vitals screenings of Jawson, administered medication, and

recognized her acute need for medical care and monitoring, but took no action to assure Jawson

received appropriate medical care or her proscribed methadone treatment. At all times material

hereto, Leigh was acting under color of state law, within the scope of her employment and authority,

and acting, at times, pursuant to MC’s, MCSO’s and Armor’s policies, customs, and practices,

written and unwritten, which were the moving force behind the constitutional violations asserted

herein.

          29.   Defendant, L.P.N. Carla Bedneau (“Bedneau”) is an adult citizen of the United

States and a resident of the State of Wisconsin. At all times material hereto, Bedneau was employed

                                                 13

            Case 2:19-cv-01008-LA Filed 07/15/19 Page 13 of 41 Document 1
as a licensed practical nurse at CJF by MC and Armor and was responsible for the health, safety,

security, welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn

Child, in December of 2016. Bedneau conducted vitals screenings of Jawson, administered

medication, and recognized her acute need for medical care and monitoring, but took no action to

assure Jawson received appropriate medical care or her proscribed methadone treatment. At all

times material hereto, Bedneau was acting under color of state law, within the scope of her

employment and authority, and acting, at times, pursuant to MC’s, MCSO’s and Armor’s policies,

customs, and practices, written and unwritten, which were the moving force behind the

constitutional violations asserted herein.

        30.        Defendant, L.P.N. Ja-Kal Walker (“Walker”) is an adult citizen of the United States

and a resident of the State of Wisconsin. At all times material hereto, Walker was employed as a

licensed practical nurse at CJF by MC and Armor and was responsible for the health, safety, security,

welfare and humane treatment of all inmates at CJF, including Jawson and the Unborn Child, in

December of 2016. Walker conducted vitals screenings of Jawson, administered medication, and

recognized her acute need for medical care and monitoring, but took no action to assure Jawson

received appropriate medical care or her proscribed methadone treatment. At all times material

hereto, Walker was acting under color of state law, within the scope of her employment and

authority, and acting, at times, pursuant to MC’s, MCSO’s and Armor’s policies, customs, and

practices, written and unwritten, which were the moving force behind the constitutional violations

asserted herein.

        31.        John Does 11-20 are unnamed adult citizens of the United States and residents of

the State of Wisconsin. At all times material hereto, John Does 11-20 were employed at CJF by

Armor and MC and were responsible for the providing health care to all inmates at CJF, including

Jawson and the Unborn Child, in December of 2016. To date these individuals have not been

                                                   14

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 14 of 41 Document 1
identified as MCSO has refused to turn over pertinent records. At all times material hereto, John

Does 11-20 were acting under color of state law, within the scope of their employment and

authority, and pursuant to the policies, customs, and practices of Armor and MC, which were the

moving force behind the constitutional violations asserted herein

        32.      Defendant Armor Correctional Health Services, Inc. (“Armor”), with its principal

office located at 4960 S.W. 72nd Avenue, Suite #400, Miami, FL 33155, and its registered agent for

service of process, CT Corporation System, 8020 Excelsior Dr., Ste. 200, Madison, WI 53717, is a

Florida Corporation, incorporated under the laws of the State of Florida, operating in the State of

Wisconsin for purposes of providing care to patients, and is responsible for the acts of its employees

and agents involved in services provided to patients therein. At all times material hereto, Armor was

acting under color of state law. At all times material hereto, Armor was deliberately indifferent to

the serious medical needs and Constitutional rights of Jawson, the Unborn Child, and others

similarly situated.

        33.      Wisconsin County Mutual Insurance Corporation is a domestic insurance

corporation duly conducting business in the State of Wisconsin and is engaged in the business of,

among other things, issuing policies of insurance within the State of Wisconsin, with a mailing

address of 22 E. Mifflin St., Ste. 900, Madison, WI 53703, with offices of its registered agent, Aegis

Corporation located at 18550 W. Capitol Dr., Brookfield, WI 53045. Upon information and belief,

prior to and including all relevant times hereto, Wisconsin County Mutual Insurance Company

issued a policy of liability insurance to Milwaukee County and all employees and/or agents thereof.

By the terms of said policy, Wisconsin County Mutual Insurance Company agreed to pay any and all

sums for which MC and/or employees and agents thereof might be held legally liable for injuries or

damages caused by MC and/or employees and agents thereof. Upon information and belief, said




                                                 15

           Case 2:19-cv-01008-LA Filed 07/15/19 Page 15 of 41 Document 1
policy was in full force and effect during all time periods relevant hereto. Pursuant to Wis. Stat. §

803.04, Wisconsin County Mutual Insurance Corporation is a proper party to this action.

        34.     Evanston Insurance Company is a foreign insurance corporation duly conducting

business in the State of Wisconsin and is engaged in the business of, among other things, issuing

policies of insurance within the State of Wisconsin, with a business address of Ten Parkway North,

Deerfield, IL 60015 with offices of its registered agent, Aegis Corporation located at 18550 W.

Capitol Dr., Brookfield, WI 53045. Upon information and belief, prior to and including all relevant

times hereto, Evanston Insurance Company issued a policy of liability insurance to Armor and all

employees and/or agents thereof. By the terms of said policy, Evanston Insurance Company agreed

to pay any and all sums for which Armor and/or employees and agents thereof might be held legally

liable for injuries or damages caused by Armor and/or employees and agents thereof. Upon

information and belief, said policy was in full force and effect during all time periods relevant hereto.

Pursuant to Wis. Stat. § 803.04, Evanston Insurance Company is a proper party to this action.

        35.     Defendant, Wisconsin Health Care Liability Insurance Plan is a Wisconsin insurance

company whose address is 125 S. Webster St., Madison, WI 53703-3474, who is primarily engaged in

the business of insurance. At all times relevant hereto, Wisconsin Health Care Liability Insurance

Plan provided insurance to Karen B. Ronquillo-Horton, M.D. amongst others, insuring against

liability imposed by law rising out of negligent conduct and/or constitutional violations and further

insuring the defendants against any damages they might be liable to others by virtue of the negligent

conduct and/or unconstitutional violations; that said policy or policies of insurance were in full

force and effect at the time of the events that are subject of this lawsuit; that in said contract(s) of

insurance Wisconsin Health Care Liability Insurance Plan reserved the right settle or adjust any

claims arising thereunder and to defend any lawsuits instituted by virtue of any such claims and has a




                                                   16

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 16 of 41 Document 1
direct interest in this litigation; that by virtue of the laws of the State of Wisconsin, Wis. Stat. §

803.04(2)(a), Wisconsin Health Care Insurance Plan is a proper defendant herein.

        36.     Defendant, Injured Patients and Families Compensation Fund (“the Fund”) is a legal

liability fund created by Wisconsin Statues for the purpose of paying the portion of claims in excess

of limits expressed under statute or the maximum liability for which the insureds are insured,

whichever limit is greater.

        37.     All of the Defendants are sued in their individual and official capacities. At all times

material hereto, all Defendants were acting under the color of state law; pursuant to their authority

as officials, agents, contractors or employees of Milwaukee County; within the scope of their

employment as representatives of public entities and were deliberately indifferent to the

Constitutional and Statutory rights of Jawson and the Unborn Child.

                                             V. FACTS

        38.     That on December 1, 2016, Jawson was 8 months and 3 weeks pregnant (35 weeks).

        39.     That on December 1, 2016, Jawson was on probation for misdemeanor charges

stemming from a case decided in 2015.

        40.     That on December 1, 2016, Jawson’s probation officer placed a probation hold on

Jawson and decided to have her detained at the Milwaukee County Justice Facility (“CJF”) pending

the outcome of the probation violation determination.

        41.     That on December 1, 2016, Jawson’s probation officer took Jawson to Aurora Sinai

Medical Center to have her medically cleared by doctors because she was 8 months and 3 weeks

pregnant.

        42.     That on December 1, 2016, Aurora Sinai Medical Center doctors determined that

Jawson’s baby was viable, that Jawson’s baby had a strong heart beat and fetal tones, and that

Jawson’s pregnancy was progressing as normal.

                                                  17

            Case 2:19-cv-01008-LA Filed 07/15/19 Page 17 of 41 Document 1
        43.     That on December 2, 2016, CJF correctional staff, medical staff, and mental health

staff were well aware that Jawson was 8 months and 3 weeks pregnant.

        44.     That upon being booked into CJF on December 2, 2016, the CJF medical staff

examined Jawson and found that Jawson’s baby had strong fetal heart tones.

        45.     That on December 2, 2016, Jawson informed CJF correctional and medical staff that

she had been properly prescribed methadone since 2012 and that she had been taking methadone

daily since that time.

        46.     That on December 2, 2016, CJF medical staff ordered that Jawson be transported

daily to an off-site medical clinic to receive her daily methadone dose.

        47.     That on December 2, 2016, CJF medical staff also prescribed Jawson Tylenol 3,

which is a combination of the opiate Codeine and Acetaminophen.

        48.     Tylenol 3 is not a medically appropriate substitute for methadone treatment nor is it

medically appropriate to proscribe to a pregnant woman and her unborn child.

        49.     That prior to December 2, 2016, Jawson had never been prescribed Tylenol 3, nor

had she ever taken Tylenol 3.

        50.     That on December 3, 2016, CJF correctional staff refused and/or failed to transport

Jawson to the off-site medical facility for her daily methadone dose.

        51.     That on December 3, 2016, CJF medical staff were able to obtain Jawson’s baby’s

fetal heart tones during a routine examination.

        52.     That on December 4, 2016, CJF correctional staff refused and/or failed to transport

Jawson to the off-site medical facility for her daily methadone dose.

        53.     That on December 4, 2016, Jawson complained to CJF correctional and medical staff

that she was experiencing severe contractions and cramping.




                                                  18

           Case 2:19-cv-01008-LA Filed 07/15/19 Page 18 of 41 Document 1
       54.     That on December 4, 2016, CJF correctional and medical staff refused and/or failed

to take any action pertaining to Jawson’s complaints of severe contractions and cramping and failed

to provide Jawson any medical attention in regard to her late term pregnancy.

       55.     That on December 4, 2016, CJF medical staff were able to obtain Jawson’s baby’s

fetal heart tones during a routine examination.

       56.     That on December 5, 2016, CJF correctional staff refused and/or failed to transport

Jawson to the off-site medical facility for her daily methadone dose.

       57.     That on December 5, 2016, Jawson complained to CJF correctional and medical staff

that she was experiencing severe contractions and cramping.

       58.     That on December 5, 2016, CJF correctional and medical staff refused and/or failed

to take any action pertaining to Jawson’s complaints of severe contractions and cramping and failed

to provide Jawson any medical attention in regard to her late term pregnancy.

       59.     That on December 5, 2016, CJF medical staff were able to obtain Jawson’s baby’s

fetal heart tones during a routine examination.

       60.     That on December 6, 2016, after having not received her daily methadone dose for

several days, CJF correctional staff finally transported Jawson to the off-site medical facility for her

methadone prescription.

       61.     That on December 6, 2016, Jawson complained to CJF correctional and medical staff

that she was experiencing severe contractions and cramping.

       62.     That on December 6, 2016, CJF correctional and medical staff refused and/or failed

to take any action pertaining to Jawson’s complaints of severe contractions and cramping and failed

to provide Jawson any medical attention in regard to her late term pregnancy.

       63.     That on December 6, 2016, CJF medical staff were able to obtain Jawson’s baby’s

fetal heart tones during a routine examination.

                                                  19

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 19 of 41 Document 1
        64.     That on December 7, 2016, Jawson complained to CJF correctional and medical staff

that she was experiencing severe contractions and cramping.

        65.     That on December 7, 2016, CJF correctional and medical staff refused and/or failed

to take any action pertaining to Jawson’s complaints of severe contractions and cramping and failed

to provide Jawson any medical attention in regard to her late term pregnancy.

        66.     That on December 7, 2016, CJF medical staff were able to obtain Jawson’s baby’s

fetal heart tones during a routine examination.

        67.     That on December 8, 2016, Jawson complained to CJF correctional and medical staff

that she was experiencing severe contractions and cramping.

        68.     That on December 8, 2016, CJF correctional and medical staff refused and/or failed

to take any action pertaining to Jawson’s complaints of severe contractions and cramping and failed

to provide Jawson any medical attention in regard to her late term pregnancy.

        69.     That on December 8, 2016, CJF medical staff were able to obtain Jawson’s baby’s

fetal heart tones during a routine examination.

        70.     That on December 9, 2016, CJF medical staff were unable to obtain Jawson’s baby’s

fetal heart tones during their routine examination.

        71.     That on December 9, 2016, CJF medical staff ordered Jawson be transported to the

hospital for an examination because staff was unable to find any fetal heart tones.

        72.     That on December 9, 2016, CJF staff called for an ambulance to transport Jawson to

the hospital.

        73.     That on December 9, 2016, after Jawson had been shackled to the ambulance gurney

and was awaiting transport to the Aurora Sinai Medical Center inside the CJF garage, a CJF sergeant

spontaneously came down to the ambulance and informed Jawson that she was being released from

custody. Jawson was subsequently unshackled and transported to Aurora Sinai Medical Center.

                                                  20

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 20 of 41 Document 1
        74.     That to the best of Plaintiffs’ knowledge, no investigation as to the death of Jawson’s

unborn child ever occurred.

        75.     That on December 9, 2016, Aurora Sinai Medical Center doctors examined Jawson

and were unable to obtain Jawson’s baby’s fetal heart tones or fetal heartbeat.

        76.     That on December 9, 2016, Aurora Sinai Medical doctors determined that Jawson’s

baby was deceased inside of Jawson’s womb.

        77.     That on December 10, 2016, Columbia St. Mary’s doctors induced Jawson’s labor

and Jawson was forced to give birth to a dead baby, who was healthy and viable prior to Jawson

entering CJF.

        78.     That from December 3, 2016, through December 5, 2016, CJF correctional staff

refused and/or failed to transport Jawson to the off-site medical facility for her daily methadone

dose.

        79.     That from December 4, 2016, through December 8, 2016, CJF correctional and

medical staff refused and/or failed to take any action when Jawson informed said staff that she was

experiencing severe contractions and cramping and failed to provide Jawson any medical attention in

regard to her late term pregnancy.

        80.     That from December 2, 2016, through December 8, 2016, CJF medical staff were

able to obtain Jawson’s baby’s fetal heart tones. CJF medical staff were unable to obtain fetal heart

tones for the first time on December 9, 2016.

        81.     That from December 2, 2016, through December 9, 2016, Jawson received Tylenol 3

on a daily basis per CJF medical staff orders.

        82.     That to date, the Milwaukee County Sheriff’s Office has refused to respond to

repeated open records requests sent by undersigned counsel.




                                                  21

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 21 of 41 Document 1
        83.     That Milwaukee County, the Milwaukee County Sheriff’s Office, and the Milwaukee

County Sheriff’s Office employees, agents, and/or independent contractors, violated Jawson’s rights

as protected by the United States Constitution 42 U.S.C. § 1983, the Wisconsin Constitution, and

Wisconsin Statutory Law by being deliberately indifferent to the health, welfare, and life of Jawson

and her deceased baby.

        84.     That Milwaukee County and the Milwaukee County Sheriff’s Office failed to

properly supervise and train its staff, employees, and agents.

        85.     That the Milwaukee County Sheriff’s Office blatantly violated the Consent Decree

from Milwaukee County Circuit Court Case No. 1996-CV-1835 that was in full force and effect in

December of 2016.

                Milwaukee County’s Pattern of Violating Constitutional Rights
                            of Inmates at The Justice Facility

                                  Recent Deaths at County Justice Facility

        86.     Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 85 as if fully set forth herein.

        87.     Since April of 2016, there have been 4 other tragic and wholly preventable deaths at

the CJF.

        88.     On April 24, 2016, Terrill Thomas died at CJF while in the custody of the MCSO.

Thomas had been arrested and booked into the CJF on April 14, 2016. Despite suffering from a

severe mental illness and in the midst of a mental breakdown, Thomas was placed in a Maximum

Security Unit at the CJF and never seen by any mental health professional. After displaying bizarre

and erratic behavior, CJF staff cut-off the water supply to Thomas’ cell on April 18, 2016. Six days

later, Thomas’ was found dead in his cell. Thomas’ death subsequently was ruled a homicide by the

Milwaukee County Medical Examiner with the cause of death being dehydration.



                                                    22

           Case 2:19-cv-01008-LA Filed 07/15/19 Page 22 of 41 Document 1
           89.       On August 14, 2016 Laliah Swayzer, an infant, died at CJF in the custody and control

of the MCSO in maximum security where her mother was being held, but was provided no medical

treatment. Laliah’s mother, Shade, was being held on probation hold and was eight and half months

pregnant. Despite her obvious need for care and monitoring, Shade Swayzer was placed into solitary

confinement, deprived of her medications and forced to give birth alone in a solitary cell. Officers

ignored her pleas for help and failed to provide Laliah or her mother with any medical care. As a

result, baby Laliah tragically died.

           90.       On August 28, 2016, Kristina Fiebrink died at CJF while in the custody of the

MCSO. Fiebrink had been arrested and booked into CJF on August 24, 2016, while she displayed

clear signs of being under the influence of heroine, alcohol, and cocaine, which were noted by staff. 1

Despite exhibiting signs and symptoms of acute heroin and alcohol intoxication, Fiebrink was never

placed on preventative detoxification protocol, seen or assessed by a medical practitioner, provided

withdrawal medication, or placed on a heightened observation level while at CJF. On the night

August 27, 2016, and into the early morning hours of August 28, 2016, Fiebrink screamed, begged,

and pleaded for help in her cell, but correctional staff ever even bothered to check on her. Fiebrink

was subsequently found deceased on the morning of August 28, 2016, in her cell by correctional

staff.

           91.       On October 28, 2016, Michael Madden died at the CJF while in the custody of the

MCSO. At the time of Madden’s arrest, he was suffering from a heart condition that he had since

birth, as well as a heroin addiction. Despite these serious and grave medical conditions, Madden

received little to no health care while in the CJF. On October 28, 2016, Madden suffered a seizure

rendering him unconscious. The responding officers believed Madden was faking and failed to call a




1   At the time of booking it was well known to CJF staff that Jawson had an extensive history of drug abuse.

                                                             23

              Case 2:19-cv-01008-LA Filed 07/15/19 Page 23 of 41 Document 1
medical emergency. The officers then attempted to pick and hold Madden up, but dropped him on

his head. Madden subsequently was pronounced dead the night of October 28, 2016, at the CJF.

                                             Consent Decree

        92.      Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 91 as if fully set forth herein.

        93.      The MCSO and Milwaukee County entered into a Consent Decree with a class of

plaintiffs (current and future inmates at the CJF) in Milwaukee County Circuit Court Case No. 1996-

CV-1835, which was approved by Milwaukee County Circuit Court Judge Thomas Donegan on June

19, 2001.

        94.      The Consent Decree had two components: (1) Population control; and, (2) Medical

care.

        95.      First, the Consent Decree required that MC maintain a general population cap in the

CJF, as well as a maximum cap on inmates held in the booking room. It provided that no inmate

would spend more than thirty hours in the booking room and required better staffing and training

for staff in that area.

        96.      The Consent Decree required that MC to provide adequate, well-trained staff to

provide health care to inmates and to conduct complete screening of inmates for physical and

mental health conditions. It further set out requirements for physical examinations, dental care,

women's health, sick call, mental health, chronic care, and emergencies.

        97.      As part of the Consent Decree, the parties agreed that a medical monitor be

appointed and approved by the Court to supervise MC’s compliance with the Consent Decree’s

provisions while the court retained jurisdiction over the case until MC was in full compliance with

the terms of the Consent Decree.




                                                   24

            Case 2:19-cv-01008-LA Filed 07/15/19 Page 24 of 41 Document 1
        98.     At all times material hereto, Shansky was the Court approved medical monitor tasked

with monitoring the County’s compliance with the Consent Decree.

        99.     During his tenure, Shansky identified and documented a series of systematic

problems in the Jail’s healthcare system.

        100.    Specifically, Shansky has found that, “health care staffing shortages contribute to

delays in access to care and deterioration in quality of care for prisoners; reductions in the number

of correctional officers contribute to dangerous lack of access to health care and inability to detect

health crisis, and may have played a role in some of the recent deaths at the Jail; that continued

turnover in health care leadership positions contribute to lack of oversite of quality of care; and that

the electronic record has serious deficiencies and must be altered or replaced.”

        101.    MC has exhibited a systematic deficiency in staffing for a period lasting over ten

years. MC, MCSO and Clarke had full knowledge of the same for over ten years.

        102.    As a result of the lack of health care staff and deficient medical services at the CJF,

correctional officers often improperly attempted to substitute their untrained judgment for that of

medical professionals.

        103.    The lack of staff at the CJF drastically affects MC’s and MCSO’s ability to respond

timely and appropriately to medical emergencies and needs, which is precisely what caused the

Unborn Child’s untimely, horrific, and preventable death.

        104.    Physical exams, when performed by CJF staff, are incomplete and inadequate, often

lacking a referral to an appropriate medical professional.

        105.    That untrained correctional officers are forced to make medical decisions concerning

the health and welfare of prisoners.

        106.    That inmates with acute medical conditions have suffered for days, failed to receive

appropriate medical care or referrals and have then died at CJF.

                                                  25

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 25 of 41 Document 1
           107.    On several occasions, Shansky has found that MC and MCSO was not performing

medical emergency drills as required by the Consent Decree.

           108.    MC repeatedly has failed to conduct investigations into deaths that occurred in their

facility, thereby allowing staff to avoid being disciplined for their actions and creating an atmosphere

of deliberate indifference to the health and welfare of inmates.2

           109.    The Consent Decree is still in force and the above listed failures have never been

corrected although MC, Clarke, and/or Armor Correctional have been aware of the problems for

over a decade.

           110.    MC, MCSO, Clarke, and/or Armor Correctional, each had a duty to ensure that

reasonable measures were taken to provide for the safety and welfare of inmates at the CJF.

           111.    All Defendants were on notice of the unconstitutional conditions at CJF, and the

problems found by Dr. Shansky during his multiple examinations of the CJF as part of the Consent

Decree and each failed to rectify these conditions.

           112.    The above acts and omissions of all Defendants, and each of them, constitute a

course of conduct and failure to act amounting to deliberate indifference to the rights, health, safety,

and welfare of Jawson and the Unborn Child and those similarly situated, resulting in the

deprivation of their constitutional rights.

           113.    Federal and state law, as well as accepted corrections and medical practices at the

time of the incident provided, “fair warning” to Defendants that their actions and conduct were

improper, incompetent, illegal, and in violation of Jawson and the Unborn Child’s constitutional

rights.

           114.    The acts and omissions of the Defendants, as set forth above, violated clearly

established and well-settled federal constitutional rights of the Plaintiffs, i.e., due process of law


2   This allegation is made pursuant to Rule 11(b)(3).

                                                         26

              Case 2:19-cv-01008-LA Filed 07/15/19 Page 26 of 41 Document 1
under the Fourteenth Amendment, and cruel and unusual punishment under the Eighth and

Fourteenth Amendments to the United States Constitution.

        115.    The acts and omissions of the Defendants, as set forth above, violated clearly

established and well settled Rights of the Plaintiffs under Articles I, Sections One and Six of the

Wisconsin Constitution

        116.    As a direct and proximate result of the acts and omissions of the Defendants as set

forth above, the Plaintiffs suffered the following injuries and damages:

                a.   Emotional distress, psychological distress, and mental anguish;
                b.   Physical pain and suffering;
                c.   Loss of companionship;
                d.   Loss of future enjoyment of life;
                e.   Fright and shock;
                f.   Denial of social pleasure and enjoyment;
                g.   Embarrassment, humiliation, and mortification,
                h.   Violations of Constitutionally Protected Rights; and,
                i.   Death.

                                    VI. VIOLATIONS OF LAW

                                              COUNT I
                                         Section 1983 Claims
                                           All Defendants

        117.    Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 116 as if fully set forth herein.

        118.    As a result of the Defendants’ refusal to provide Jawson and the Unborn Child

medical attention and the denial of Jawson’s requests for immediate medical attention from

December 3 to December 7, the Unborn Child tragically died and was born still-born on December

9, 2016.

        119.    At all relevant times, the late term and potential complications from Jawson’s

pregnancy was obvious and known, or should have been known to each of the above listed




                                                  27

           Case 2:19-cv-01008-LA Filed 07/15/19 Page 27 of 41 Document 1
Defendants commencing on December 2, 2016, and continuing through December 9, 2016, which

the Defendants deliberately chose to ignore.

        120.   Defendants, and each of them, knew that Jawson and the Unborn Child were

proscribed Methadone and suffering from serious medical conditions and needed immediate

treatment to safely deliver the Unborn Child, but deliberately ignored the same by failing to provide

proper medical care while Jawson was in the Justice Facility and by denying Jawson’s request for

help when experiencing stomach pain.

        121.   Defendants, and each of them, knew Jawson and the Unborn Child needed medical

care or would suffer complications from the pregnancy.

        122.   That the above named Defendants, and each of them, were deliberately indifferent

to Jawson and the Unborn Child’s serious medical needs and intentionally deprived Jawson and the

Unborn Child of the required medical care and treatment, and acted with reckless disregard of

Jawson and the Unborn Child’s obvious serious medical conditions, in violation of Jawson and the

Unborn Child’s rights, privileges, and immunities as guaranteed by the United States Constitution,

the Eighth Amendment and Fourteenth Amendment, and Federal Statutes, including 42 U.S.C. §

1983.

        123.   That the conduct of the Defendants, and each of them, shocks the conscious, was

reckless, and demonstrates a deliberate indifference to the consequences of their refusal to provide

Jawson and the Unborn Child medical care while in the Justice Facility, and refusal to transport

Jawson to the hospital for their proscribed methadone prescription or obtain appropriate care and

treatment of the Unborn Child.

        124.   That the conduct of each Defendant, individually and/or as employees and/or

agents of Milwaukee County at the Justice Facility were committed while acting under color of state

law, depriving Jawson and the Unborn Child of their clearly established rights, privileges, and

                                                 28

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 28 of 41 Document 1
immunities, in violation of the Fifth, Eighth, and Fourteenth Amendments of the United States

Constitution, and of 42 U.S.C. § 1983.

        125.    That Defendants, each of them, deprived Jawson and the Unborn Child of those

rights, privileges and immunities secured by the United States Constitution and federal laws, while

acting under the color of the laws of the State of Wisconsin, and the rules, regulations, customs and

usages of the State of Wisconsin in violation of 42 U.S.C. § 1983.

        126.    That the actions and omissions of all Defendants under the Fifth, Eighth, and

Fourteenth Amendments to the United States Constitution, as well as 42 U.S.C. § 1983, were all

performed under the color of state law and were unreasonable and performed knowingly,

intentionally, maliciously, and with deliberate indifference to Jawson and the Unborn Child’s safety,

well-being and serious medical needs; with wanton intent for Jawson and the Unborn Child to suffer

an unnecessary intentional infliction of pain and suffering by failing to obtain medical treatment, and

failing to properly instruct, train, and supervise the staff of the Justice Facility, including the

individual Defendants having responsibility over the care, supervision, and general welfare of Jawson

and the Unborn Child; and the failure to develop and implement appropriate policies and

procedures and to ensure proper instruction, training, supervision, and medical care, as well as the

implementation, adoption, and/or tolerance of policies and/or procedures which deprived Jawson

and the Unborn Child of medical attention for each of their serious medical needs as described

above. Said policies and/or procedures comprise a deliberate indifference to those serious medical

needs of Jawson and the Unborn Child, by reason of which Plaintiffs are entitled to compensatory

and/or punitive damages.

        127.    That the conduct of each Defendant, was committed pursuant to, and in execution

and implementation of, the color of state law and officially sanctioned policies, practices, ordinances,

regulations, and/or customs of the Justice Facility, and each of the named Defendants exhibited a

                                                  29

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 29 of 41 Document 1
deliberate indifference in violation of the Fifth, Eighth, and Fourteenth Amendments to the United

States Constitution to Jawson and the Unborn Child’s serious medical needs, and in violation of 42

U.S.C. 1983, causing the constitutional deprivation of Jawson and the Unborn Child’s individual

rights to-wit:

                 a. Deliberately failing to properly train the CJF staff, including medical personnel
                    providing medical care to residents therein, to properly assess and determine
                    when a resident is facing a medical emergency or in need of medical care;
                 b. Deliberately ignoring Jawson and the Unborn Child’s immediate needs for
                    medical treatment;
                 c. Deliberately failing to transport Jawson and the Unborn Child to an appropriate
                    hospital for immediate medical care and treatment;
                 d. Deliberately failing to transport Jawson and the Unborn Child to receive
                    methadone treatment or providing proper medication;
                 e. Deliberately failing to conduct timely security/rounds;
                 f. Deliberately failing to conduct meaningful security checks/rounds;
                 g. Deliberately and willfully failing to notify appropriate doctors, nurses, and
                    medical staff of Jawson’s condition;
                 h. Deliberately failing to hire, train, maintain, and implement competent
                    correctional staff at the CJF;
                 i. Deliberately failing to hire, train, maintain, and implement competent medical
                    staff at the CJF;
                 j. Deliberately failing to discipline, instruct, supervise, and/or control the conduct
                    of the correctional staff at the CJF, thereby encouraging the wrongful acts and
                    omissions complained of herein;
                 k. Deliberately failing to discipline, instruct, supervise, and/or control the conduct
                    of the medical staff at the CJF, thereby encouraging the wrongful acts and
                    omissions complained of herein;
                 l. Deliberately allowing a custom and/or practice at the CJF of deliberately
                    ignoring complaints of inmates or their need for medical attention;
                 m. Deliberately, willfully, and wantonly withholding required medical care to Jawson
                    and the Unborn Child when they had actual knowledge of her serious medical
                    conditions requiring immediate attention and monitoring;
                 n. Deliberately, willfully, and wantonly failing to ensure that the CJF was properly
                    staffed; and,
                 o. Deliberately, willfully, and wantonly failing to ensure the Consent Decree was
                    complied with.

        128.     That as a direct and proximate result of the deliberate, willful, wanton, and reckless

violation of Jawson and the Unborn Child’s Constitutional Rights, Plaintiffs suffered injuries and

damages including, but not limited to the following:

                 a. Emotional distress, psychological distress, and mental anguish;
                                                  30

           Case 2:19-cv-01008-LA Filed 07/15/19 Page 30 of 41 Document 1
                 b.   Physical pain and suffering;
                 c.   Loss of companionship;
                 d.   Loss of future enjoyment of life;
                 e.   Fright and shock;
                 f.   Denial of social pleasure and enjoyment;
                 g.   Embarrassment, humiliation, and mortification,
                 h.   Reasonable expenses of necessary medical care, treatment and services;
                 i.   Violations of Constitutional Rights;
                 j.   Death;
                 k.   Punitive damages for Defendants’ willful conduct; and,
                 l.   Any and all other damages, including, but not limited to attorney fees recoverable
                      under 42 U.S.C. §§ 1983 and 1988.

                                     COUNT I(a)
                                   Monell Liability
 Defendants Milwaukee County and Armor Correctional - Section 1983 Liability Extends to
                these defendants through the theory of Monell Liability

            A.        Failure to Train and Adequately Supervise – Defendant Milwaukee County and Armor

        129.     Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 128 as if fully set forth herein.

        130.     That the Defendants failed to adequately train doctors, nurses and other medical

staff at all times material to this Complaint on how to care for pregnant inmates, persons in their

custody suffering from serious-acute-obvious medical conditions, persons in their custody suffering

from methadone withdrawal, and individuals in their custody in need of immediate medical

attention, how to perform life-saving procedures, how to recognize serious medical emergencies,

how to properly proscribe or administer medication, how to react to serious medical emergencies,

and how to conduct intake screenings, amongst other failures.

        131.     That the failure of the Defendants to adequately train and supervise its medical staff

concerning several key issues such as how to care for pregnant inmates, persons in their custody

suffering from serious-acute-obvious medical conditions, persons in their custody suffering from

methadone withdrawal and individuals in their custody in need of immediate medical attention, how

to perform life-saving procedures, how to recognize serious medical emergencies, how to react to

                                                     31

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 31 of 41 Document 1
serious medical emergencies, and how to conduct intake screenings, demonstrated a deliberate

indifference on the part of Defendant Armor Correctional as to whether the failure to adequately

train and supervise their medical employees would result in the violation of the Constitutional, Civil,

and Statutory Rights of individuals in their care, such as Jawson and the Unborn Child.

        132.    That the above mentioned failure to adequately train and supervise medical staff

providing health care at the Justice Facility was a direct and proximate cause of the violations of the

Constitutional, Civil, and Statutory Rights of Jawson and the Unborn Child.

        133.    That the above mentioned failure to adequately train and supervise medical staff, and

the acts and omissions of these Defendants was a direct and proximate cause of the unborn child’s

death, and the injuries, damages suffered by both Jawson and the Unborn Child.

    B. Policies, Practices, and/or Customs of Milwaukee County Failing to Formulate and Execute an
       Investigation Process and/or Internal Administrative Review for In-Custody Deaths/Medical Events and
       Discipline Those Who Have Been Found To Have Mistreated Individuals and Failed To Provide
       Appropriate Medical Care or Call For Attention – Defendant Milwaukee County


        134.    Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 133 as if fully set forth herein.

        135.    That the MCSO failed to formulate and execute an investigation process and/or

internal administrative review policy for in-custody deaths/medical events and discipline those who

had been found to have mistreated individuals, failed to provide appropriate medical care, or call for

medical attention.

        136.    That the MCSO’s policy, practice, and/or custom of failing to formulate and execute

an investigation process and/or internal administrative review policy for in-custody deaths/medical

events and discipline those who had been found to have mistreated individuals, failed to provide

appropriate medical care, or call for medical attention authorized and created a culture of deliberate




                                                    32

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 32 of 41 Document 1
indifference to medical needs of persons in the custody of Milwaukee County at the CJF, with or

without life threatening situations, which became a de facto policy of the MCSO.

        137.    That the MCSO’s policy, practice, and/or custom of failing to formulate and execute

an investigation process and/or internal administrative review policy for in-custody deaths/medical

events and discipline those who had been found to have mistreated individuals, failed to provide

appropriate medical care or call for medical attention authorized and created a culture of deliberate

indifference to medical needs of persons in the custody of Milwaukee County at the CJF, with or

without life threatening situations, which lead to a de facto policy of officers and staff not being held

accountable for their failure to provide medical care and/or call for medical care.

        138.    That these above mentioned de facto policies of the MCSO constitute deliberate

indifference to the constitutional rights of those in the custody of Milwaukee County, and these de

facto policies created an environment that would allow officers to ignore the medical needs of

individuals in their custody and were factors that were a significant and causal of the injuries and

damages suffered by Plaintiffs, as well as the eventual death of the Unborn Child.

        139.    That the Defendants had actual and/or constructive knowledge of each and every

one of the above-mentioned policies, practices, and/or customs and were deliberately indifferent as

to whether said policies would change.

        140.    That each and every one of the above mentioned policies, practices, and/or customs

was a direct and proximate cause of the violations of Plaintiffs’ Constitutional, Civil, and Statutory

Rights, which lead to the injuries and damages suffered by Jawson and the Unborn Child.

        141.    That the above mentioned policies, practices, and/or customs, as well as the acts and

omissions of the Defendants were a direct and proximate cause of the injuries and damages suffered

by Plaintiffs, as well as the eventual death of the Unborn Child.

            C. Policies, Practices, and/or Customs of Allowing Untrained Correctional Staff to make Decisions
               Concerning the Need for Appropriate Medical Treatment –Defendant Milwaukee County
                                                    33

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 33 of 41 Document 1
        142.    Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 141 as if fully set forth herein.

        143.    That the actions of the Defendants of allowing untrained correctional officers to

make decisions concerning the need for appropriate medical care were done in accordance with

Defendants’ policies, practices, and/or customs condoning the use of such procedures to deal with

all inmates. That this policy, practice, and/or custom was officially adopted.

        144.    That this official policy, practice, and/or custom of allowing untrained correctional

officers to make decisions concerning the need for appropriate medical care violated Jawson and the

Unborn Child’s Constitutional, Civil and Statutory Rights, and permitted, encouraged, tolerated,

and/or ratified the actions of Defendant correctional staff, all in a malicious, reckless disregard,

and/or with deliberate indifference regarding the Constitutional, Civil, and Statutory Rights of

Jawson and the Unborn Child.

        145.    That the Defendants had actual and/or constructive knowledge of each and every

one of the above-mentioned policies, practices, and/or customs and were deliberately indifferent as

to whether said policies would change.

        146.    That each and every one of the above mentioned policies, practices, and/or customs

was a direct and proximate cause of the violations of Plaintiffs’ Constitutional, Civil and Statutory

Rights, which lead to the injuries and damages suffered by Jawson and the Unborn Child, as well as

the Unborn Child’s eventual death.

        147.    That the above mentioned policies, practices, and/or customs, as well as the acts and

omissions of the Defendants were a direct and proximate cause of the injuries and damages suffered

by Jawson and the Unborn Child, as well as the Unborn Child’s eventual death.

            D. Policies, Practices, and/or Customs of Ignoring the Requirements of the Consent Decree and Failing
               to Follow Recommendations of A Court Approved Medical Monitor Created a Culture In Which

                                                      34

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 34 of 41 Document 1
                Milwaukee County Employees were Deliberately Indifferent to the Constitutional Rights of Inmates
                and Disregarded Proper Policy and Procedure – Defendant Milwaukee County

         148.   Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 147 as if fully set forth herein.

         149.   Defendant Milwaukee County and the MCSO failed to comply with the terms and

provisions of the Consent Decree concerning healthcare; failed to follow the recommendations of

the Court approved Medical Monitor; failed to work towards compliance with the standards of the

National Commission on Correction Healthcare; allowed officers to substitute their judgment as to

medical issues for that of health care staff; failed to conduct emergency drills; and have exhibited a

systematic deficiency in staffing, amongst other failures, these actions have been ratified as official

policy thereby creating a culture where healthcare staff and correctional staff are deliberately

indifferent to the Constitutional Rights of persons in their custody, such as Jawson and the Unborn

Child.

         150.   Milwaukee County’s policy of allowing the failures identified in the previous

paragraph have continued for years and are contrary to acceptable correctional practices.

         151.   Milwaukee County’s policy of allowing the failures identified in the previous

paragraphs became a de facto policy of Milwaukee County and the MCSO, creating a culture of

indifference, which lead to de facto policy of officers and health care staff not being held

accountable for their failure to provide medical care and/or call for medical care, further creating a

de facto policy of Milwaukee County and the MCSO that officers and health care staff were not

required to provide a constitutional level of health care and/or follow policies and procedures in

regards to medical care.

         152.   That these above mentioned de facto policies of Milwaukee County and the MCSO

constitute deliberate indifference against individuals in the custody of Milwaukee County at the CJF,

and the de facto policies created an environment that would allow officers and health care staff to
                                                     35

           Case 2:19-cv-01008-LA Filed 07/15/19 Page 35 of 41 Document 1
ignore the medical needs of inmates and were factors that were significant and causal to the injuries

and damages suffered by Jawson and the Unborn Child, as well as the Unborn Child’s eventual

death.

         153.   That the Defendants had actual and/or constructive knowledge of each and every

one of the above-mentioned policies, practices, and/or customs and were deliberately indifferent as

to whether said policies would change.

         154.   That each and every one of the above mentioned policies, practices, and/or customs

was a direct and proximate cause of the violations of Plaintiffs’ Constitutional, Civil and Statutory

Rights, which lead to the injuries and damages suffered by Jawson and the Unborn Child, as well as

the Unborn Child’s eventual death.

         155.   That the above mentioned policies, practices, and/or customs, as well as the acts and

omissions of the Defendants, were a direct and proximate cause of the injuries and damages suffered

by Jawson and the Unborn Child, as well as the Unborn Child’s eventual death.

            E. Defacto Polices, Practices, and/or Customs of Not providing medical care to those inmates being
               held on probation holds or those that were not likely to be housed at CJF for a substantial amount
               of time– Defendant Milwaukee County and Armor

         156.   Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 155 as if fully set forth herein.

         157.   That the actions of the Defendants systematically failing to provide medical care to

those inmates held on a probation hold or those were not likely to be housed at CJF for a substantial

amount of time were done in accordance with Defendants’ policies, practices, and/or customs

condoning the use of said procedures.

         158.   That this defacto policy, practice, and/or custom of systematically failing to provide

medical care to those inmates held on a probation hold or those inmates who were not likely to be

housed at CJF for a substantial amount of time violated Plaintiffs’ Constitutional, Civil, and

                                                      36

           Case 2:19-cv-01008-LA Filed 07/15/19 Page 36 of 41 Document 1
Statutory Rights and permitted, encouraged, tolerated, and/or ratified the actions of Defendant

correctional staff, all in a malicious, reckless disregard, and/or with deliberate indifference regarding

the Constitutional, Civil, and Statutory Rights of Jawson and the Unborn Child.

        159.    That the Defendants had actual and/or constructive knowledge of each and every

one of the above-mentioned policies, practices, and/or customs and were deliberately indifferent as

to whether said policies would change.

        160.    That each and every one of the above-mentioned policies, practices, and/or customs

was a direct and proximate cause of the violations of Plaintiffs’ Constitutional, Civil and Statutory

Rights, which lead to the injuries and damages suffered by Jawson and the Unborn Child, as well as

the Unborn Child’s eventual death.

        161.    That the above mentioned policies, practices, and/or customs, as well as the acts and

omissions of the Defendants were a direct and proximate cause of the injuries and damages suffered

by Jawson and the Unborn Child, as well as the Unborn Child’s eventual death.

                                              COUNT II

                                             Negligence
                                            All Defendants

        162.    Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 161 as if fully set forth herein.

        163.    That by accepting Jawson and the Unborn Child into custody, Defendants

undertook and owed to Jawson and her unborn child the duty to make reasonable efforts to care for

them in a reasonably prudent manner, to exercise due care and caution and to follow the common

law as it relates to persons in their custody who are unable to care for themselves or seek medical

attention while in custody.




                                                   37

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 37 of 41 Document 1
        164.       Notwithstanding the aforementioned duties, Defendants treated Jawson and her

unborn child in a manner that was extremely negligent, careless, reckless, and without concern for

her safety.

        165.       That Defendants, in the face of Jawson’s obvious need for medical attention and

assistance, failed to obtain medical attention, failed to identify a medical emergency, and/or failed to

act as required.

        166.       Defendants failed to adequately train correctional staff and medical staff; failed to

develop and implement proper policies and procedures for dealing with inmates suffering from

withdrawal at the CJF; failed to have some method, policy, practice, and/or procedure in regards to

identifying medical emergencies pertaining to inmates suffering withdrawal, and failed to have an

intervention method, policy, practice, and/or procedure in regards to inmates suffering from

withdrawal at the CJF so that treatment could be obtained on a timely basis.

        167.       Defendants engaged in conduct that was so negligent, careless, and reckless that it

demonstrated a substantial lack of concern by failing to appropriately implement policies and

procedures concerning the training of correctional staff and/or medical staff regarding the

processing and relaying of medical information and request for emergent medical treatment and by

failing to act on requests for emergent medical treatment, including, but not limited to:

                   a. Failing to properly train the CJF staff, including medical personnel providing
                      medical care to inmates and persons in custody therein, to properly assess and
                      determine when an inmate/person in custody is facing a medical emergency;
                   b. Failing to properly train the CJF staff, including medical personnel providing
                      medical care to pregnant inmates and persons in custody therein, to properly
                      assess and determine when a pregnant inmate/person in custody is facing a
                      medical emergency;
                   c. Negligently, carelessly, and recklessly ignoring Jawson’s immediate needs for
                      medical treatment;
                   d. Negligently, carelessly, and recklessly failing to seek appropriate medical attention
                      for a pregnant woman exhibiting obvious symptoms of withdrawal;
                   e. Negligently, carelessly, and recklessly failing to render medical care to a woman
                      suffering withdrawal symptoms;

                                                     38

              Case 2:19-cv-01008-LA Filed 07/15/19 Page 38 of 41 Document 1
                f. Negligently, carelessly, and recklessly failing to notify appropriate doctors,
                   nurses, and medical staff of Jawson’s withdrawal symptoms;
                g. Negligently, carelessly, and recklessly hiring, training, maintaining, and
                   implementing competent correctional staff at the CJF;
                h. Negligently, carelessly, and recklessly hiring, training, maintaining, and
                   implementing competent medical staff at the CJF;
                i. Negligently, carelessly, and recklessly failing to discipline, instruct, supervise,
                   and/or control the conduct of the correctional staff at the CJF, thereby
                   encouraging the wrongful acts and omissions complained of herein;
                j. Negligently, carelessly, and recklessly failing to discipline, instruct, supervise,
                   and/or control the conduct of the medical staff at the CJF, thereby encouraging
                   the wrongful acts and omissions complained of herein;
                k. Negligently, carelessly, and recklessly allowing a custom and/or practice at the
                   CJF of deliberately ignoring complaints of inmates of their need for medical
                   attention; and,
                l. Negligently, carelessly, and recklessly withholding required medical care to
                   Jawson and the Unborn Child when they had actual knowledge Jawson had
                   serious medical conditions requiring immediate attention and access to
                   Methadone treatment.

        168.    That as a direct and proximate result of the negligent, careless, and reckless disregard

for Plaintiffs’ safety and well-being, Plaintiffs suffered injuries and damages including, but not

limited to the following:

                a.   Emotional distress, psychological distress, and mental anguish;
                b.   Physical pain and suffering;
                c.   Loss of companionship;
                d.   Loss of future enjoyment of life;
                e.   Fright and shock;
                f.   Denial of social pleasure and enjoyment;
                g.   Embarrassment, humiliation, and mortification,
                h.   Reasonable expenses of necessary medical care, treatment and services;
                i.   Constitutional violations;
                j.   Death;
                k.   Punitive damages for Defendants’ willful conduct; and,
                l.   Any and all other damages, including, but not limited to attorney fees recoverable
                     under 42 U.S.C. §§ 1983 and 1988.

                                             COUNT III

                                Wrongful Death (Wis. Stat. § 895.03)
                                         All Defendants

        169.    Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 168 as if fully set forth herein.
                                                  39

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 39 of 41 Document 1
        170.    That the Unborn Child’s death was caused by Defendants wrongful acts, negligence,

and/or improper conduct

        171.    That if the Unborn Child’s death had not ensued, the Unborn Child would have

been able to bring a claim against the above named Defendants for violations of Title 42 of the

United States Code, Sections 1983 and 1985 for violations of her rights under the Fifth, Eighth and

Fourteenth Amendments to the United States Constitution and her rights under the Wisconsin

Constitution and Wisconsin Common law.

                               VII. CONDITIONS PRECEDENT

        172.    Plaintiffs hereby reassert and reallege each and every allegation contained in

Paragraphs 1 through 171 as if fully set forth herein.

        173.    All conditions precedent to this lawsuit have been performed or otherwise occurred.

                                     VIII. PRAYER FOR RELIEF

        174.    WHEREFORE, the Plaintiffs respectfully demands judgment in favor of Plaintiffs

against each of the Defendants, jointly and severally, awarding Plaintiffs:

                a. Compensatory damages in an amount to be determined by the Jury;
                b. Punitive damages in an amount to be determined by the Jury;
                c. Reasonable costs and expenses associated with this action including attorneys’
                   fees pursuant to 42 U.S.C. 1988; and,
                d. Any other further relief as this Honorable Court deems just and fair.

        175.    Milwaukee County is liable pursuant to Wis. Stat. § 895.46 for payment of any

judgment entered against the Defendants in this action because the Defendants were acting within

the scope of their employment when they committed the above-mentioned unconstitutional and

negligent actions.

        176.    Plaintiffs hereby reserve their right to amend their Complaint as additional

information becomes known through discovery.

                               IX.    DEMAND FOR JURY TRIAL

                                                  40

          Case 2:19-cv-01008-LA Filed 07/15/19 Page 40 of 41 Document 1
177.   The Plaintiffs demand trial by jury.

               Dated at this 15th day of July, 2019.



                                 Respectfully Submitted,
                                 Judge, Lang & Katers, LLC

                                 By: s/ David J. Lang
                                      David J. Lang (SBN: 1001218)
                                      Christopher P. Katers (SBN: 1067557)
                                      Kevin G. Raasch (SBN: 1100196)
                                      JUDGE LANG & KATERS, LLC.
                                      8112 W. Bluemound Road, Ste. 101
                                      Wauwatosa, WI 53213
                                      P: (414) 777-0778
                                      F: (414) 777-0776
                                      ckaters@jlk-law.com
                                      dlang@jlk-law.com
                                      kraasch@jlk-law.com
                                      Attorneys for Plaintiffs

                                       By: s/ James J. Gende, II

                                       James J. Gende, II
                                       GENDE LAW OFFICES SC
                                       N28 W23000 Roundy Drive, Suite 200
                                       Pewaukee, WI 53072
                                       (262) 970-8500 Phone
                                       (262) 970-7100 Fax
                                       jgende@jamesgendelaw.com




                                         41

  Case 2:19-cv-01008-LA Filed 07/15/19 Page 41 of 41 Document 1
